741 N.W.2d 309 (2007)
Stanislaw WOZNIAK and Janine Wozniak, Plaintiffs-Appellants,
v.
VENTURE INDUSTRIES, INC., Defendant-Appellee, and
Mike Flowers, d/b/a Tri-State Lawn Care, Defendant.
Docket No. 134734. COA No. 274026.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the May 31, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.